Dismissed and Memorandum Opinion filed September 21, 2006







Dismissed
and Memorandum Opinion filed September 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00708-CR
____________
 
BRANDON HEATH GUTIERREZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County, Texas
Trial Court Cause No. 1044270
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to intoxication manslaughter with a vehicle.  The trial
court sentenced appellant on July 13, 2006, to confinement for twelve years in
the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal.  




The
record reflects that the State agreed to a cap on punishment at confinement for
twelve years in the Institutional Division of the Texas Department of Criminal
Justice.  A conviction based on an agreement that puts a cap on punishment for
the charged offense is subject to the restrictions on appeals from plea
bargains pursuant to Tex. R. App. P. 25.2. 
See Waters v. State, 124 S.W.3d 825, 826 (Tex. App. B Houston [14th Dist.] 2003, pet. ref=d).  The trial court sentenced
appellant to confinement for a term within the agreed-to cap on punishment. 
Accordingly, the case is a plea-bargain.
The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant has waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  We have
reviewed the record and conclude this is a plea bargain case and the defendant
has no right of appeal.  See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005); Waters, 124 S.W.3d at 826-827.  Because we lack
jurisdiction, the appeal is dismissed.
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 21, 2006.
Panel consists of Justices Fowler, Edelman and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)